Citation Nr: 1025232	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for dermatitis of the face and 
scalp due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, 
including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2008, a statement of the case 
was issued in November 2008, and a substantive appeal was 
received in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his dermatitis was caused by exposure 
to Agent Orange while in Vietnam.  He stated that he sought 
treatment for his dermatitis in the early 1970s; and that from 
1971 - 1985, he was treated by Dr. Jack Zanchi.  He completed 
Authorization and Consent Forms requesting that the VA request 
these records.  However, the Veteran stated that Dr. Zanchi did 
not have a current address or phone number, and that he must be 
retired now.  The Veteran stated that his practice was located in 
Santa Ana, California.  Although the Veteran could not find a 
current address, the Board notes that an internet search revealed 
a contact address of 620 S. Main St., Santa Ana, California, 
92701.  

The Board finds that a remand is warranted so that the RO can 
make an attempt to locate the aforementioned records.  The Board 
also finds that a VA examination is warranted to determine 
whether it is at least as likely as not (a 50 percent or more 
likelihood) that that the Veteran's dermatitis is causally linked 
to any incident of service, to include exposure to Agent Orange.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact Dr. Jack Zanchi 
at 620 S. Main St., Santa Ana, California, 
92701 and request copies of any medical 
records documenting treatment of the 
Veteran for skin problems.  If treatment 
records are no longer available, Dr. Zanchi 
should be asked if he is able to verify the 
time period he during which he treated the 
Veteran for skin problems.   

2.  The Veteran should then be afforded a 
VA examination for the purpose of 
determining the nature and etiology of his 
current skin disability.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
A medical diagnosis for any current skin 
disorder(s) should be reported.  

Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not (a 
50 percent or more likelihood) that the 
Veteran's skin disability is causally 
linked to service, to include presumed 
exposure to Agent Orange.    

The examiner is also requested to provide a 
rationale for any opinion.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a skin disability.  The 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


